DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending and prosecuted.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claim 1.

Huang, US Patent Publication 2018/0268764, discloses a driver control circuit used for generating a gate-on voltage that is adjustable. However, Huang does not disclose wherein the switching subcircuit includes a control terminal, a first input terminal, a second input terminal and an output terminal; the control terminal of the switching subcircuit is configured to input a control signal of a corresponding resolution, the first input terminal thereof is electrically connected with an output terminal of the control subcircuit, the second input terminal is configured to access a ground power supply signal, and the output terminal thereof is electrically connected with a voltage division feedback node; and the switching subcircuit is configured to perform voltage division of a signal outputted by the output terminal of the control subcircuit to form a voltage division feedback signal of the corresponding resolution under control of the control signal and output the voltage division feedback signal to the voltage division feedback node; and wherein the control subcircuit includes a first input terminal, a second input terminal and the output terminal, the first input terminal of the control subcircuit is electrically connected with the voltage division feedback node, the second input terminal thereof is configured to input an initial level signal, and the output terminal thereof is electrically connected with the first input terminal of the switching and voltage division subcircuit and is configured to output an turn-on voltage signal of the corresponding resolution.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699